IN THE COURT OF APPEALS 12/17/96
                                 OF THE
                         STATE OF MISSISSIPPI
                            NO. 95-KA-00703 COA



TOMMY WHITE A/K/A LARRY BURNSIDE

APPELLANT

v.

STATE OF MISSISSIPPI

APPELLEE



THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. JOHN LESLIE HATCHER

COURT FROM WHICH APPEALED: QUITMAN COUNTY CIRCUIT COURT

ATTORNEY FOR APPELLANT:

CHARLES E. WEBSTER

ATTORNEY FOR APPELLEE:

OFFICE OF THE ATTORNEY GENERAL

BY: BILLY L. GORE

NATURE OF THE CASE: CRIMINAL

TRIAL COURT DISPOSITION: COUNT 1 - CONSPIRING TO OPERATE A "CHOP SHOP"
AND COUNTS 2 AND 3 - OPERATING A "CHOP SHOP". SENTENCED TO SERVE 4 YEARS
WITH 2 SUSPENDED AS TO COUNT 1, 12 YEARS WITH 6 SUSPENDED AS TO COUNT 2,
AND 12 YEARS WITH 6 SUSPENDED FOR COUNT 3, ALL TO BE SERVED
CONSECUTIVELY
BEFORE THOMAS, P.J., BARBER, McMILLIN, AND SOUTHWICK, JJ.

SOUTHWICK, J., FOR THE COURT:



Tommy White was found guilty of one count of conspiring to operate or conduct a chop-shop in
violation of Section 63-25-3, one count of joint operation of a chop shop, and one count of
individually operating a chop shop. For Count I, White was sentenced to serve four years in the
Mississippi Department of Corrections with two years suspended and ordered to pay a $5,000 fine.
On Count II, White was sentenced to serve twelve years in the MDOC with six years suspended and
ordered to pay a $10,000 fine. On Count III, White was sentenced to serve twelve years with six
years suspended and ordered to pay a $10,000 fine. White appeals the conviction arguing that the
verdict was against the overwhelming weight of the evidence. We disagree, and affirm.

                                               FACTS

White operated a salvage yard at his mother’s house for seven or eight years. In March of 1993, law
enforcement officials received information that White might be involved in running a chop-shop in
violation of Section 63-25-3. Law enforcement officials investigated these allegations and the
investigation led them to White’s accomplice, Darren Hill. It was discovered that White had been
engaged in buying stolen vehicles from Hill and selling the parts. Hill testified that White would pay
him $200-300 for each stolen vehicle and an extra $50 for helping disassemble the vehicles. The state
presented fourteen witnesses who either had done business with White at some point, or had owned a
vehicle that had previously been stolen and later located at White’s salvage yard. Hill also testified
that he was engaged in stealing vehicles and selling them to White.

                                            DISCUSSION

Hill argues that the verdict was against the overwhelming weight of the evidence. The applicable
standard of review is:

           [O]nce the jury has returned a verdict of guilty in a criminal case, we are not at liberty to
           direct that the defendant be discharged short of a conclusion on our part that the evidence,
           taken in the light most favorable to the verdict, no reasonable, hypothetical juror could
           find beyond a reasonable doubt that the defendant was guilty.



Sanders v. State, 586 So. 2d 792, 796 (Miss. 1991) (quoting Lee v. State, 469 So. 2d 1225, 1230
(Miss.1985)).

Furthermore, in Thornhill v. State, the supreme court has stated:

           In determining whether or not a jury verdict is against the overwhelming weight of the
           evidence, this Court must accept as true the evidence which supports the verdict and will
           reverse only when it is convinced that the circuit court has abused its discretion in failing
           to grant a new trial.



Thornhill v. State, 561 So. 2d 1025, 1030 (Miss. 1989); see Isaac v. State, 435 So. 2d 903, 907
(Miss. 1994).



The evidence in this case supports the verdict of the jury. The state presented fourteen witnesses. Six
of those witnesses testified that their vehicle had been stolen. Those vehicles or some of their parts
were later traced to White’s salvage yard. Three witnesses testified that they had bought vehicles or
parts from White. These items were later identified as being stolen. Four of the witnesses for the state
were law enforcement officials. They gave testimony about the results of their investigation which
lead to the prosecution of White and Hill. This evidence supports the verdict of the jury.

White next argues that Count II and Count III of the indictment were basically charging him with the
same offense twice, thereby violating the Double Jeopardy Clause of the Constitutions of Mississippi
and the United States. Count II of the indictment charged White with owning and operating a chop
shop jointly with Darren Hill on or about the 3rd day of March, 1993. Count III of the indictment
charged White with individually owning and operating a chop-shop on or about the 18th day of
March, 1993. White argues that the stolen items found at the salvage yard on the earlier date in
March were the same items found on March 17 and that the only reason these items were still on the
premises was because of an agreement between him and the investigator that nothing would be
removed from the salvage yard. There was testimony by Lieutenant Bill Ellis that he visited the
salvage yard on or about March 6, 1993 as a result of being informed that stolen vehicles were at that
location. After verifying that the items had indeed been stolen, they were taken from the salvage yard
for identification by the proper owners. Therefore, the items found on March 18th were not the same
items found earlier. Thomas Zimmer of the National Insurance Crime Bureau testified that when he
visited the salvage yard on March 18, there were several stolen items found. None of the vehicles or
parts of vehicles found by Zimmer appears to match those found by Thomas. Count I charges White
with conspiracy, and Count II charges him with the underlying crime of jointly owning and operating
a chop-shop with Hill on a particular day, March 3. Count III charges him individually with operating
the business on a later date, March 18. There is sufficient evidence that the items found at that time
were different from the items found on March 3. Therefore, White’s Double Jeopardy argument is
without merit.

THE JUDGMENT OF THE CIRCUIT COURT OF QUITMAN COUNTY OF
CONVICTION OF COUNT I, CONSPIRING TO OPERATE A CHOP-SHOP, COUNT II,
JOINT OPERATION OF A CHOP SHOP, AND COUNT III, INDIVIDUALLY OPERATING
A CHOP SHOP AND SENTENCE FOR COUNT I OF FOUR YEARS WITH TWO YEARS
SUSPENDED TO RUN CONSECUTIVELY TO ANY SENTENCE PREVIOUSLY
IMPOSED AND $5,000 FINE, COUNT II OF TWELVE YEARS WITH SIX YEARS
SUSPENDED TO RUN CONSECUTIVELY TO COUNT I AND $10,000 FINE, AND COUNT
III OF TWELVE YEARS WITH SIX YEARS SUSPENDED TO RUN CONSECUTIVELY
TO COUNT I AND II AND $10,000 FINE, ALL TO BE SERVED IN THE CUSTODY OF
THE MISSISSIPPI DEPARTMENT OF CORRECTIONS AND TO MAKE RESTITUTION
IN THE TOTAL SUM OF $64,751.00 TO VICTIMS IS AFFIRMED. COSTS ASSESSED TO
APPELLANT.



FRAISER, C.J., BRIDGES AND THOMAS, P.JJ., BARBER, COLEMAN, DIAZ, KING,
McMILLIN, AND PAYNE, JJ., CONCUR.